Citation Nr: 0710825	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-01 418	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of multiple laminectomies of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION

The veteran had active service from June 1963 to June 1966.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of November 2002 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  

In November 2005, the Board remanded these claims to the RO.  
In August 2006, the veteran testified in support of these 
claims at a videoconference hearing held before the 
undersigned.

The Board addresses the claim of entitlement to service 
connection for PTSD to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  The RO denied the veteran entitlement to service 
connection for a back disorder in a rating decision dated in 
April 1980.

3.  The RO notified the veteran of the April 1980 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.

4.  The evidence received since April 1980 is neither 
cumulative, nor redundant of the evidence previously of 
record, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disorder, and raises a reasonable possibility of 
substantiating that claim.  

5.  Residuals of multiple laminectomies of the lumbar spine 
are not related to service.


CONCLUSIONS OF LAW

1.  The April 1980 rating decision, in which the RO denied 
entitlement to service connection for a back disorder, is 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1979).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  Residuals of multiple laminectomies of the lumbar spine 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality

The RO previously denied the veteran's claim of entitlement 
to service connection for a back disorder in a rating 
decision dated in April 1980.  The RO based its denial on a 
finding that the service medical records did not show 
treatment for, or a diagnosis of, a back disability.  In 
deciding the veteran's claim, the RO considered the veteran's 
service medical records and a report of VA examination 
conducted in February 1980.   

The RO notified the veteran of the April 1980 rating decision 
and of his appellate rights with regard to that decision, but 
the veteran did not appeal the decision to the Board.  The 
April 1980 rating decision is thus final.  38 U.S.C. § 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

The veteran attempted to reopen his claim for service 
connection for a back disorder by submitting a formal 
application in May 2002.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis with consideration given to all of the evidence of 
record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2006)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since the RO's April 1980 rating decision includes service 
personnel records, VA and private treatment records, 
information from the Social Security Administration, written 
statements of the veteran, a former spouse, a nurse 
practitioner and a fellow serviceman, a transcript of the 
veteran's hearing testimony, and copies of the veteran's 
report cards from 1958 to 1963. 

This evidence is new as it was not previously submitted to 
agency decision makers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  This evidence is also material because, 
by itself or when considered with the evidence previously of 
record, it relates to an unestablished fact necessary to 
substantiate the claim for service connection for a back 
disorder, and raises a reasonable possibility of 
substantiating that claim.  More specifically, the written 
statements of the nurse practitioner and the fellow 
serviceman indicate that the veteran fell off a pole in 
service, injuring his back and leg.  The absence of this type 
of evidence formed the basis of the RO's previous denial of 
the veteran's claim for service connection for a back 
disability.

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for residuals of multiple 
laminectomies of the lumbar spine.  Before the Board decides 
this claim on its merits, however, it must first determine 
whether VA satisfied its duties to notify the veteran of the 
evidence needed to substantiate this claim and to assist him 
in the development thereof.  

II.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating that claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that, with regard to claims to 
reopen, VA must inform a claimant of the evidence and 
information necessary to reopen a claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 8-9 (2006).  The Court 
explained that, in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id. 
at 9-11. 

Also in March 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letters dated June 2002, July 2002 and 
April 2004, the former two before initially deciding that 
claim in a rating decision dated November 2002.  The timing 
of such notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Kent.  In the aforementioned notice letters, the RO 
acknowledged the claim being decided, notified him of the 
evidence needed to substantiate that claim, identified the 
type of evidence that would best do so, informed him of VA's 
duty to assist, and indicated that it was developing his 
claim pursuant to that duty.  As well, the RO identified the 
basis of the prior denial of the veteran's back claim.  The 
RO also identified the evidence it had received in support of 
the veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to identify or send directly to VA all 
requested evidence to support his claim.  

The content of the notice letters does not reflect compliance 
with the requirements
of the law as found by the Court in Dingess/Hartman.  
Therein, the RO did not
provide the veteran information on disability ratings or 
effective dates.  The veteran
has not, however, been prejudiced as a result thereof.  
Bernard, 4 Vet. App. at 394.
Rather, the RO cured this procedural defect by providing the 
veteran all necessary
information in a letter dated March 2006.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claim being decided.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
service medical and personnel records and post-service VA and 
private treatment records.  Since then, the veteran has not 
indicated that there is other information or evidence to 
secure in support of that claim.    

The RO did not conduct further medical inquiry in an effort 
to substantiate the back claim by affording the veteran a VA 
examination.  However, due to the absence of an in-service 
event or injury to which a current back disability could be 
linked, such an examination is not mandated under 38 U.S.C.A. 
§ 5103A(d).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

III.  Analysis of Claim's Merits

The veteran seeks service connection for a back disorder 
characterized as residuals of multiple laminectomies of the 
lumbar spine.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent 


to service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and manifested this condition to a degree 
of 10 percent within one year from the date of his discharge 
and there is no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2006).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

According to written statements submitted during the course 
of this appeal and a transcript of the veteran's August 2006 
hearing before the undersigned, the veteran developed a back 
disorder in service in 1963, secondary to a fall from a 
telephone pole, after which he received treatment for right 
leg pain.  Initially, he indicated that the fall occurred in 
Korea.  Subsequently, however, he indicated that it occurred 
in Georgia at Fort Gordon, during lineman school.  The 
veteran further alleges that, following discharge from 
service, he reinjured his back and underwent surgery for 
related back problems.  

In support of his assertions, the veteran has submitted 
written statements from a nurse practitioner, which indicates 
that the veteran started having back pain in 1963 following 
an injury, and a fellow serviceman, which indicates that, 
during advanced training for Signal Corp at Fort Gordon, in 
September or October 1963, the veteran fell off a pole and 
injured his leg.  The veteran has also submitted copies of 
report cards dated from 1958 to 1963 for the purpose of 
showing that, due to lower grades in school, he did not whine 
or complain of physical problems during service. 

The veteran's service medical records do not support the 
assertion that an in-service back injury occurred.  Rather, 
they show that, during service, the veteran did not report or 
receive treatment for back complaints or residuals of a fall 
from a pole.     

Since discharge, the veteran has received VA and private 
treatment, including surgery, for back complaints and has 
undergone a VA examination of his back.  Treatment records 
and the report of the VA examination confirm that the veteran 
currently has a back disorder, including residuals of 
multiple laminectomies of the lumbar spine.  They do not, 
however, include a competent medical opinion linking the 
current back disability to the veteran's service, including 
the witnessed fall.  

In June 2003, a private nurse practitioner noted that the 
veteran had chronic low back pain with radiculoneuropathy 
involving the right lower extremity, which started in 1963 
after an injury.  This finding does not constitute competent 
medical evidence of a nexus between the veteran's current 
back disability and service because it is not based on a 
review of the service medical records or supported by 
clinical findings of record.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Moreover, it is a bare transcription of lay history, 
unenhanced by additional comment.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, other than the written statement of the nurse 
practitioner, noted above, the veteran's assertions represent 
the only evidence of record specifically linking his current 
back disorder to service.  Such assertions are insufficient 
to provide the necessary nexus in this case as the record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge to diagnose a medical condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions). 

In the absence of competent evidence relating a current back 
disability to service, the Board concludes that residuals of 
multiple laminectomies of the lumbar spine were not incurred 
in or aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.


ORDER

Service connection for residuals of multiple laminectomies of 
the lumbar spine is denied.




REMAND

The veteran also claims entitlement to service connection for 
PTSD.  Additional action is necessary before the Board can 
decide this claim.

As previously indicated, the VCAA and its implementing 
regulations are applicable to this appeal.  They provide that 
VA will notify the claimant and his representative, if any, 
of the information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  They also provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, with regard to the claim being remanded, VA has 
not provided the veteran adequate assistance.  Therefore, any 
decision to proceed in adjudicating this claim would 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

During his hearing before the undersigned, the veteran 
identified an in-service stressor not previously reported 
during the course of this appeal.  Specifically, he noted 
that, while he was in South Korea, he witnessed an individual 
stepping on a mine.  He did not, however, elaborate on the 
identity of that individual.  Given that the medical evidence 
of record includes a diagnosis of PTSD, albeit in 1985, it is 
necessary for VA to develop the veteran's PTSD claim to the 
extent possible, which includes attempting to verify the 
newly reported stressor.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Contact the veteran and ask him to 
identify in writing the name of the 
individual who allegedly stepped on a 
mine in South Korea, the date the 
incident occurred (month and year if 
possible), and the unit to which the 
veteran was attached at the time.

2.  If the veteran provides the requested 
information, pursue all reasonable 
avenues of development in an attempt to 
verify the alleged stressor, including by 
contacting all appropriate authorities 
and requesting those authorities to send 
to VA all documentation that might be 
pertinent, including unit histories, 
operation and situation reports, and 
daily journals.  

3.  If information is received confirming 
the occurrence of the alleged in-service 
stressor, prepare a report to this 
effect, which details the nature of the 
specific stressor.  If there is no 
information received confirming the 
occurrence of the alleged stressor, so 
state this fact in the report and 
associate such report with the claims 
file.

4.  If the alleged stressor actually 
occurred, arrange for the veteran to 
undergo a psychiatric examination for the 
purpose of determining the etiology of 
any PTSD shown to exist.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Identify all evident psychiatric 
symptomatology;  

b) Diagnose all evident psychiatric 
disorders, including, if 
appropriate, PTSD;  

c) Offer an opinion regarding the 
etiology of each disorder;  

d) In so doing, specifically 
indicate whether such disorder is at 
least as likely as not related to a 
verified in-service stressor;    

e) Refrain from relying upon an 
unverified stressor in determining 
whether the veteran's 
in-service experiences were of 
sufficient severity to support a 
diagnosis of PTSD; and   

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Readjudicate the claim being remanded 
based on all evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claim on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
L. J. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


